Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-12 in the reply filed on 11/17/22 is acknowledged. Claims 18 and 72 now depend from claim 1 and are therefore included in the group.
Claims 1-12, 15-17, 19-22, and 72 (which is new) remain pending, with claims 15-17, 19-22 withdrawn. 

Specification
The disclosure is objected to because of the following informalities: 
Paragraphs 0070-0072 describe the features of Figures 1C, 1D and 1E, however, the reference numbers in the specification do not appear in the recited figures. Additionally, Paragraph 0038 refers to Figure 1C as an alternate form of a structured fixed bed and Paragraph 0070 states Figure 1C is a cap and positioner. It is noted that there is currently no description paragraph associated with Figure 1F beyond the description of the Figures in Paragraph 0039.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 72 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 72 recites the limitation "the bioreactor" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-12, 18, 72 is/are rejected under 35 U.S.C. 103 as being unpatentable over HO (US 2013/0071872) as cited on the IDS dated 9/17/22 in view of YANG (Pub 2004). 

With respect to claim 1, 10, 72 HO discloses a sampling device for packed bed bioreactors (Abs), comprising a packed bed bioreactor 101, packed with cell culture matrixes 102; and a matrix sampling (sample portion) device (sampler) 109, which is pulled out of the bioreactor (removable) to collect cell culture matrixes (sample portion with cells) (0030-32, 0035-36, Figs 1-4, 6-7), but HO does not disclose the specific details of the packed bed, and therefore does not disclose a structured fixed bed. However, YANG disclose a fibrous-bed bioreactor comprising a structured, fixed bed which contains a spiral wound fibrous sheet (spiral bed) as matrix for cell immobilization (Page 68, paragraph 3; Fig. 1) in which pieces of cell-matrix samples were removed from the bioreactor for analysis (Page 75, Paragraphs 2-4). At the time the invention was filed, it would been obvious to one of ordinary skill in the art to modify the packed bed bioreactor of HO to be a structured, fixed packed bed as taught by YANG because it addresses the scale-up and long-term operation issues associated with conventional fixed-bed cell bioreactors (Page 68, paragraph 3), yield higher density of viable cells and uses a low cost matrix (Page 91, paragraph 2). 

With respect to claims 2-3, HO discloses multiple single-used matrix sampling devices (removable sample portions) could be applied in different vertical and horizontal position so that cell culture matrixes in different positions could be collected for analysis purpose and to collect matrix sample randomly inside the packed-bed bioreactor (0025, 0027) and YANG discloses the bed comprises a fibrous matrix fixed on a stainless steel wire cloth (2 layers adjacent, one immobilization layer and one spacer layer) or there are 12 pieces of PET matrix packed into the bioreactor (2 layers of adjacent material, two cell immobilization layers) (Fig 1a, Page 75, Paragraph 2). At the time the invention was filed it would have been obvious to one of ordinary skill in the art to place the sampling device in any desired position in the packed bed of YANG, including between the two layers, as it would accomplish the goal of HO to allow cell culture matrixes in different positions could be collected for analysis purpose. 

With respect to claim 4, 5, 18, HO discloses the removable sample portion comprises a portion of the matrixes in the packed-bed (0027-28) that can be removed by a sample collecting device such as a scoop or forceps (0024, 0059) but does not disclose details of what the matrix is made of. YANG discloses the structured fixed bed matrix is a non-woven PET fabric with a fiber diameter (fibers, non-woven material) (Page 70, section 3.2) in which pieces of cell-matrix samples were removed from the bioreactor for analysis (Page 75, Paragraphs 2-4). Therefore, it would have been obvious to one of ordinary skill that the matrix removed by the device of HO can be a portion of the packed bed matrix (removable sample portion) comprising fibers and non-woven material as taught by YANG. As stated above, the modification of the undisclosed packed bed of HO to contain the specific fibrous, non-woven material of YANG would have been obvious because it addresses the scale-up and long-term operation issues associated with conventional fixed-bed cell bioreactors (Page 68, paragraph 3), yield higher density of viable cells and uses a low cost matrix (Page 91, paragraph 2). 

With respect to claim 6-7, HO discloses the sample matrix (removable sample portion) can be a sheet of material (Fig. 5, 10) and YANG discloses taking a 0.5x0.5 cm^2 sample of the PET fabric matrix that is used for cell immobilization (sheet in direct contact with immobilization layer) (Page 75, paragraph 4). 

With respect to claim 8, HO discloses a string (positioner) mechanically connected to a basket or holder (connector) that contains the sample portion (Figs 1-10, 0030-31, 0034-36).

With respect to claim 9, HO discloses multiple single-used matrix sampling devices (plurality of removable sample portions) could be applied in different vertical and horizontal position so that cell culture matrixes in different positions could be collected for analysis purpose and to collect matrix sample randomly inside the packed-bed bioreactor (0025).

With respect to claim 11, HO discloses the removable sample portion can be adjacent to the bed (Figs 1-4, Fig 21).
 
With respect to claim 12, HO discloses the sampling device can comprise a basket of pre-embedded matrixes of a specific dimension (pre-cut portion of bed) (0030, 0034, Fig 5). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO 892 in which the US references disclose sampling from packed beds and the LEWIS reference details a structured fixed packed bed, as referenced the above cited YANG reference.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE B HENKEL whose telephone number is (571)270-5505. The examiner can normally be reached M-Th 11-7 EST, Alt. Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANIELLE B HENKEL/Examiner, Art Unit 1799                                                                                                                                                                                                        
/William H. Beisner/Primary Examiner, Art Unit 1799